DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed Feb. 8, 2021. Claims 1, 5, 13, and 15-17 have been amended. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was modified to recite the limitation "the first tool" in 14 rather than “a first tool.”  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-14 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for practicing fine motor skills by using a tool to move an object on a board. The limitations “moving a lid of a case to open the case” as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing personal behavior without significantly more.  Similarly, the limitations of: “removing a board,” “moving the lid and the support portion so that the case is moved to a standing position,” “placing the board on a work surface,” “manipulating a first tool,” and “using the first tool to move at least one object on the board,” are processes that, under their broadest reasonable interpretation, covers a method of organizing personal behavior. For example, “removing a board” in the context of this claim encompasses additional instructions to setup the device. Similarly, the limitation of “placing the board on a work surface” and “moving the lid and the support portion so that the case is moved to a standing position such that the lid of the case and the support portion of the case extend away from each other at an angle to engage a work surface to position the case in the standing position, the lid and the support portion each engaging the work surface when the case is in the standing position”, as drafted, is a process that, under its broadest reasonable interpretation, covers setup of a board.  The remaining limitations “manipulating a first tool,” and “using the first tool to move at least one object on the board,” cover rules for how to maneuver pieces on the board once setup. If a claim limitation, under its broadest reasonable interpretation, covers methods of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites highly generic components used to perform the steps of the abstract idea: “a lid,” “a board,” “a window,” “a board,” “a work surface,” “a first tool,” “a first side opening.” The components of the device are recited at a high-level of generality such that it amounts no more than mere instructions to apply the steps using generic components. Accordingly, these elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a lid,” “a board,” “a window,” “a board,” “a work surface,” “a first tool,” “a first side opening.” amounts to no more than mere use of well-known components to implement the abstract idea. Mere use of well understood and conventional components to apply an exception cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 102 that form the basis for whether art may be used as prior art in obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 9:
Claims 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2017/0004738 A1 (“Pravong”). Pravong was published Jan. 5, 2017 and filed Sep. 19, 2016. Pravong is therefore prior art under 35 U.S.C. 102(a)(1) and 102(a)(2).
The preamble of claim 1 “A method for practicing fine motor skills of a user to develop the fine motor skills” is disclosed by Pravong. Pravong at ¶ 2 (“This application is generally related to surgical training tools, and in particular, to simulators for teaching and practicing various surgical techniques and procedures related to laparoscopic, abdominal, and transanal minimally invasive surgery.”)
The limitation of claim 1 “moving a lid of a case to open the case” is disclosed by Pravong. Pravong at ¶¶ 6, 36, 51, 61, 63. Pravong describes a top cover that is moveable using a variety of different hinges or legs to open the case. See e.g.  Pravong at ¶ 36 (“FIG. 1 shows one embodiment of the disclosed portable pelvic/laparoscopic trainer, comprising a torso-shaped top cover 1, which is connected to a bottom plate or base 2 through collapsible hinges 3.”)
The limitation of claim 1 “removing a board from a window of a body retained in a support portion of the case that is moveably connected to the lid after the case is opened, the removing of the board uncovering an opening defined by the window” is disclosed by Pravong. Pravong at ¶ 6, 37, 54-55; Figs. 1, 12, 17, 21. Pravong discloses a variety of inserts to be used for practicing surgery that may be housed an opening in the top cover. These inserts may be removed and replaced after the case is opened. Pravong states “[t]he encasement houses a removable insert material that simulates human tissue. The insert material is disposed between the top portion and the bottom portion of the first insert providing a penetrable tissue simulation region for accessing the internal cavity.” Pravong at ¶6. Further as “shown in FIG. 1 is one embodiment of an insert 5 that fits into an opening in the top cover 1. In this embodiment, the insert 5 has … one large opening 7, into which a 
The limitation of claim 1 “moving the lid and the support portion so that the case is moved to a standing position” is disclosed by Pravong. Pravong at ¶ 6, 36, 53, 63; Figs. 1, 12, 17, 21. For example, Figure 1 shows “a torso-shaped top cover 1, which is connected to a bottom plate or base 2 through collapsible hinges 3.” Pravong at Fig. 1; ¶36. The hinges allow the top cover and all its attachments to be moved from a collapsed position to a standing position.
The limitation of claim 1 “such that the lid of the case and the support portion of the case extend away from each other at an angle to engage a work surface to position the case in the standing position” is disclosed by Pravong. Figures 21 and 22 of Pravong show “another variation of the trainer 50 having a top cover 52 that angulates with respect to the base 54.” Pravong at ¶ 63.   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of the embodiment in figure 1 to include a tilting mechanism such as the one shown in Figures 21 and 23, while retaining the ability to expand and collapse. A POSITA would have been motivated to add a tilting mechanism like the one shown in Figures 21 and 22 because it is a simple mechanical addition that could have been predictable added to tilt the top above the hinges and allow angulation relative to the base. Further, “The angulation of the trainer advantageously simulates a patient in a Trendelenburg or reverse Trendelenburg position.” (¶ [0063])).

	
The limitation of claim 1 “the lid and the support portion each engaging the work surface when the case is in the standing position” is disclosed by Pravong.
The limitation of claim 1 “placing the board on the work surface under the lid and under the support portion while the case is in the standing position so that the board is visible via the opening defined by the window of the body” is disclosed by Pravong. Pravong at ¶ 51; Figs. 12, 21. As explained by Pravong:
Various tools and techniques may be used to penetrate the top cover 52 to perform mock procedures on model organs placed between the top cover 52 and the base 54. The base 54 includes a tray (not shown) for holding simulated or live tissue. The tray is placed in a tray-receiving portion 60 of the base 54. The tray-receiving portion 60 of the base 54 includes frame-like elements for holding the tray in place. To help retain simulated or live organs on the base, a clip attached to a retractable wire is provided at locations 61.
Pravong at ¶ 51. Figure 12, for example, shows the surgical trainer 50 in a standing position with the tray-receiving portion, which may be visible through an opening 9 in top cover 1. See Pravong at Fig. 2, ¶ 38.
The limitation of claim 1 “manipulating the first tool to move the first tool above the board while the board is on the work surface and the case is in the standing position via a first side opening defined by the lid and the support portion of the case” is disclosed by Pravong. Pravong at Figs. 12, 17, 20; ¶¶ 37, 46, 47, 51, 62. Figure 17 shows an embodiment that includes “sphincter insert 116 is insertable into the aperture 110 of the leg 106 and includes an aperture 118 coaxial with the plate aperture 110.” Pravong ¶ 62.  Aperture 118 is a first side opening defined by the lid and the support portion of the case.  Pravong shows in Fig. 20, “Artificial tumors 124 illustrated in FIG. 20 are also disposed on the tube 120 so that the user may practice locating and removing them.” Pravong at ¶ 62, Fig. 20. Pravong teaches that a tool may be inserted through side aperture 118 to remove an object, artificial tumors 124, while surgical trainer 50 is in an extended, standing position. 
The limitation of claim 1 “using the first tool to move at least one object on the board while the board is on the work surface and the case is in the standing position” is disclosed by Pravong. Figs. 12, 17, 20; ¶¶ 37, 46, 47, 51, 62. As explain with regards to the previous limitation, Pravong teaches that “artificial tumors 124 illustrated in FIG. 20 are also disposed on the tube 120 so that the user may practice locating and removing them” (¶62), and that a board made of a tray housing simulated tissue may be placed on a work surface, “tray-receiving portion 60 of the base 54.” Pravong at Fig. 12, ¶51.
The limitations of claim 8 are disclosed by Pravong for the reasons set forth above with regard to claim 1. Further the limitation of claim 8 “extending an insert positioned on an inner surface of the lid after the case is opened so that the insert is moved from a stored position to an extended support position” is disclosed by Pravong. Pravong at ¶ 6, 36, 53, 63; Figs. 1, 12, 17, 21. For example, Figure 1 shows “a torso-shaped top cover 1, which is connected to a bottom plate or base 2 through collapsible hinges 3.” Pravong at Fig. 1; ¶36. The hinges extend from a folded position to a straight position to support the opened case.
The limitations of claim 9 are disclosed by Pravong for the reasons set forth above with regard to claim 8. Further the limitation of claim 9 “adjusting the insert so that a distal portion of the insert is moved away from a first portion of the insert that is positioned on the inner surface of the lid” is disclosed by Pravong.  ” is disclosed by Pravong. Pravong at ¶ 6, 36, 53, 63; Figs. 1, 12, 17, 21. For example, Figure 1 shows “a 1, which is connected to a bottom plate or base 2 through collapsible hinges 3.” Pravong at Fig. 1; ¶36. The hinges extend from a folded position to a straight position by moving a distal portion of the hinge away from a first portion positioned on the inner surface of the top.
The embodiments of Pravong would be combined as follows to render claims 1, 8, and 9 obvious. The side opening 106 of Figure 17 would be added to the surgical trainer of claim 1. The tray with simulated tissue and tray-receiving portion 60 expressly discussed in the context of figure 12 would also be added to the embodiment shown in Figure 1.
Pravong discloses several variations of a surgical trainer as illustrated in figures 1, 12-13, 17, and 21-22. Each embodiment of the surgical trainer includes several alternatives to showcase how the surgical trainer may be modified. In reviewing Pravong a person of ordinary skill would understand prior to the effective date of the instant application that variations in one surgical trainer would be combined with variations in other embodiments. Pravong expressly states “While certain embodiments have been particularly shown and described with reference to exemplary embodiments thereof, it will be understood by those of ordinary skill in the art that various changes in form and details may be made therein.” Pravong at ¶ 64. A POSITA would at least understand that the variations disclosed in each embodiment were intended to be combinable with other embodiments. Further, a person of ordinary skill would be motivated to add one or more side apertures to the disclosure in Figure 1 to better simulate surgical procedures where laparoscopic entry points are spaced further apart or the laparoscopic tools enter at wider angles.

Claims 2, 3, and 4:
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pravong in view of PCT Publication WO2017/173520 A1 (“Gmeiner”). Gmeiner was published Oct. 12, 2017 and Filed June 2, 2016. Gmeiner is therefore prior art under 35 U.S.C. 102(a)(1) and 102(a)(2).
The limitations of claim 2 are disclosed by Pravong for the reasons set forth above with regard to claim 1. Pravong does not disclose the limitation of claim 2 “wherein the object is an elongated member that is positionable through annular structures positioned on the board,” but this limitation is taught by Gmeiner. Gmeiner at Fig. 11, ¶ 94. In Figure 11 Gmeiner shows “a guide training feature having threaded eyebolts, such as plurality of loop surgical task features 113… for facilitating training manipulation of at least one simulated elongated tissue feature therethrough.” As shown in Fig. 11, two pairs of tweezers are used to move the “simulated elongated tissue feature” through the “plurality of loop surgical task features 113.” Id.  Pravong and Gmeiner would be combined by using the board pictured in Figure 11 of Gmeiner as an option for placement in the tray receiving portion 60 of base 54 in Pravong. It would have been obvious to a POSITA to combine Pravong and Gmeiner prior to the effective date of the instant application because Pravong was designed to accommodate different types of trays for surgical exercises. Further, Gmeiner teaches that it is useful for a surgical simulator to include both “simple surgical task portion and a complex surgical task portion.” Gmeiner at ¶ 93, Fig. 10. Gmeiner also teaches that it is desirable to have a single device that can be used with a simple surgical task board such as those shown in figures 11 and 12 and for practice with simulated tissue. Id.

The limitations of claim 3 are disclosed by Pravong for the reasons set forth above with regard to claim 1. Pravong does not disclose the limitation of claim 3 “wherein the object is at least one member that is movably positionable in different holes defined in the board,” but this limitation is taught by Gmeiner.  Gmeiner at Fig. 12, ¶ 95. In Figure 12 Gmeiner shows “a target training feature having pin holders … The plurality of pin surgical task features 112 comprises a plurality of pin holders 114 for accommodating a plurality of targets.” Id. Figure 12 specifically shows pins 112 that are moveable between a series of holes on a board by a pair of tweezers 140. Pravong and Gmeiner would be combined by using the board pictured in Figure 12 of Gmeiner as an option for placement in the tray receiving portion 60 of base 54 in Pravong. It would have been obvious to a POSITA to combine Pravong and Gmeiner prior to the effective date of the instant application because Pravong was designed to accommodate different types of trays for surgical exercises. Further, Gmeiner teaches that it is useful for a surgical simulator to include both “simple surgical task portion and a complex surgical task portion.” Gmeiner at ¶ 93, Fig. 10. Gmeiner also teaches that it is desirable to have a single device that can be used with a simple surgical task board such as those shown in figures 11 and 12 and for practice with simulated tissue. Id.
The limitations of claim 4 are disclosed by Pravong for the reasons set forth above with regard to claim 1. Pravong does not disclose the limitation of claim 4 “The method of claim 1, wherein the first tool is a tweezer
Pravong and Gmeiner would be combined by using the board pictured in Figures 11 and 12 of Gmeiner as an option for placement in the tray receiving portion 60 of base 54 in Pravong.  The two pairs of tweezers shown in Gmeiner would also be used in conjunction with the board in Figure 11.
It would have been obvious to a POSITA to combine Pravong and Gmeiner prior to the effective date of the instant application because Pravong was designed to accommodate different types of trays for surgical exercises. Further, Gmeiner teaches that it is useful for a surgical simulator to include both “simple surgical task portion and a complex surgical task portion.” Gmeiner at ¶ 93, Fig. 10. Gmeiner also teaches that it is desirable to have a single device that can be used with a simple surgical task board such as those shown in figures 11 and 12 and for practice with simulated tissue. Id.
Claims 5 and 7:
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pravong in view of Gmeiner and further in view of US Patent Publication No. 2018/0108276 (“Ishiyama”) and further in view of US Patent Pub. No. 2008/0064017 (“Grundmeyer”). Ishiyama was filed December 7, 2017 as a continuation of PCT Application No. PCT/JP2016/072159 filed July 14, 2016. Ishiyama is prior art under 35 U.S.C. 102(a)(2).
The limitations of claim 5 are disclosed by Pravong for the reasons set forth above with regard to claim 1. Further the limitation of claim 5 “manipulating a second tool to move the second tool above the board while the board is on the work surface and the case is in the standing position.” Pravong at figs. 1, 6, 12, ¶ 37, ¶ 46. Pravong discloses use of multiple tools while the surgical trainer is in a standing position: “FIG. 6 shows a single-site device 24 that is secured to the insert retractor 21 of FIG. 5B. An endoscope and 25, 26, 27 to enter the trainer cavity.” Pravong at fig. 1, ¶ 46. Pravong does not expressly disclose “removing the first tool and a second tool from the case after the case is opened;” but this limitation is taught by Grundmeyer. Fig. 2, ¶ 23. In figure 2 Grundmeyer shows that within suture training device 10 “[s]torage tray 20 is supported within frame 16 by base plate 24.”  Id. Storage tray 20 houses a number of surgical instruments 22.
Pravong discloses “manipulating a second tool” but does not specifically disclose “manipulating a second tool … via a second side opening defined by the lid and the support portion of the case.”   Ishiyama teaches that a hole for access by surgical instrument formed “at the lid” may be substituted for a hole defined by a lid and support portion of the case. Ishiyama at Fig. 6, ¶ 86 (“A cut-away portion 105 to pass a tube-like member (first tube 40 and the like) is provided at an upper portion of the trunk portion 104. A substitute cut-away portion may be provided at the lid portion 106”).
Pravong discloses “using the second tool in conjunction with movement of the first tool.” Pravong at Fig. 6; ¶ 46 (“FIG. 6 shows a single-site device 24 that is secured to the insert retractor 21 of FIG. 5B. An endoscope and working tools such as graspers, scissors, etc. are inserted through the trocar ports 25, 26, 27 to enter the trainer cavity.”) Pravong also discloses “move at least one object on the board while the board is on the work surface and the case is in the standing position.” Pravong at Fig. 20; ¶62 (“Artificial tumors 124 illustrated in FIG. 20 are also disposed on the tube 120 so that the user may practice locating and removing them.”) Pravong does not expressly disclose the use of two tools together to move at least one object.  Gmeiner teaches the limitation of claim 5 “using the second tool in conjunction with movement of the first tool to move at least one object on the board while the board is on the work surface and the case is in the standing position.”  Gmeiner at Fig. 11, ¶ 94. In Figure 11 Gmeiner shows two pairs of tweezers are used to move the “simulated elongated tissue feature” through the “plurality of loop surgical task features 113.” Id. 
To render claims 5 obvious Pravong and Gmeiner are combined as explained in relation to claims 2 to 4. Ishiyama is further added to teach that one or more of the fixed apertures 6, which function as surgical instrument insertion sites, may be moved to the side of the device. It would have been obvious to a PHOSITA prior to the effective date of the instant application combine this teaching of Ishiyama with Pravong in order to better mimic laparoscopic surgeries that require shallower insertion of surgical tools or insertion of surgical tools spaced further apart. It would also have been obvious to a POSITA to combine Pravong and Grundmeyer prior to the effective date of the instant application because Pravong discloses easy portability as a goal of the surgical trainer. Pravong at ¶ 36, 63. A surgical trainer designed to house the instruments needed to be used during operation is more portable than having to separately carry the instruments, so a POSITA would be motivated to use the disclosure in Grundmeyer to further enhance the portability of the system in Pravong. 
The limitations of claim 7 are disclosed for the reasons set forth above with regard to claim 5. Pravong does not disclose the limitation of claim 7 “the at least one object is comprised of an elongated member that is passable through annular structures defined on the board or a member that is removably positionable within different holes defined in the board” but this limitation is taught by Gmeiner. Gmeiner at Fig. 11, ¶ 94. In Figure 11 Gmeiner shows “a guide training feature having threaded eyebolts, such as plurality of loop Id.  To render claims 7 obvious Pravong and Gmeiner are combined as explained in relation to claims 2 to 4. Ishiyama is further added as explained in claim 5. 
It would have been obvious to a PHOSITA prior to the effective date of the instant application combine this teaching of Gmeiner and Ishiyama with Pravong. The teaching of Ishiyama would be added to Pravong in order to better mimic laparoscopic surgeries that require shallower insertion of surgical tools or insertion of surgical tools spaced further apart. Further, Gmeiner teaches that it is useful for a surgical simulator to include both “simple surgical task portion and a complex surgical task portion.” Gmeiner at ¶ 93, Fig. 10. Gmeiner also teaches that it is desirable to have a single device that can be used with a simple surgical task board such as those shown in figures 11 and 12 and for practice with simulated tissue. Id.
Claim 6:
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pravong in view of Gmeiner and further in view of Ishiyama, U.S. Patent No. 6,149,642 (“Gerhart”), and Grundmeyer. Gerhart was patented Nov. 21, 2000 and is therefore prior art under 35 U.S.C. 102(a)(1).
The limitations of claim 6 are disclosed for the reasons set forth above with regard to claim 5. Pravong does not disclose the limitation of claim 6 “wherein the first tool is a tapered tool and the second tool is a tapered tool,” but Gerhart teaches this claim. Gerhart at fig. 5; col. 3 ll. 29-34; col. 1 ll. 45-49. Gerhart teaches a tapered tool for use in 
To render claim 6 obvious Pravong, Gmeiner, and Ishiyama are combined as explained in relation to claims 5 and 7. Gerhart is further added to teach that a tapered tool may be used in conjunction with the surgical trainer of Pravong. 
It would have been obvious to a PHOSITA prior to the effective date of the instant application combine this teaching of Gerhart with Pravong.  Pravong contemplates the use of a variety of different surgical tools whose exact shapes are not disclosed.   Pravong at ¶ 46, 52 (“Various tools and techniques may be used to penetrate the top cover 52 to perform mock procedures on model organs placed between the top cover 52 and the base 54.”) A PHOSITA would therefore be motivated to consider a tapered tool for use in laparoscopic surgery such as the one disclosed in Gerhart.
Claims 10-12:
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pravong in view of U.S. Patent No. 8,960,421 (“Diebel.”) Diebel was patented Feb. 24, 2015 and is therefore prior art under 35 U.S.C. 102(a)(1).
The limitations of claim 10 are disclosed for the reasons set forth above with regard to claim 8. In Fig. 1, Pravong discloses “collapsible hinges 3.” Pravong at ¶ 35, Fig. 1. In order to allow “top cover 1” to collapse onto “base 2” the hinge must fold in 3 places. Fig 1 and its description do not expressly disclose “a third portion of the insert.” Diebel teaches wherein the extending of the insert comprises: adjusting the insert so that a distal portion of the insert is moved away from a first portion of the insert that is positioned on the inner surface of the lid via motion of a second portion of the insert about a first fold defined between the first portion of the insert and the second portion of the insert and via motion of a third portion of the insert about a second fold defined between the second portion of the insert and a third portion of the insert.” Diebel discloses an insert with three portions as “three panels 109, 111, and 113.” See, e.g. Diebel at Fig. 1, col 6, ll. 8-16. These three portions are connected by two folds, hinges 104 and 106. See, e.g. Id. at Figs. 5B, 5E, col 6, ll. 8-16.  Panel 109, 111, and 113 of Diebel are designed to be adjusted in a multitude of ways, including at times moving panel 109 away from panel 113, based on movement of the first and second hinges 104 and 106. See, e.g., Diebel at Figs. 5A-E, col. 8 ll.13-21. 
Diebel may be combined with Pravong as both are trying to solve the same problem, how to make a device that is compact to carry and is capable of standing up without having to carry a separate stand. Diebel would be combined with Pravong by including the foldable cover taught by Diebel  to both protect the surgical trainer and as a stand to be used in lieu of the base 2 and collapsible hinges 3 disclosed by Pravong. When assembled the portions of the cover now serving as the base would perform the same functions as the base of Pravong, including the “tray receiving portion 60” positioned under the opening in the top of Pravong’s surgical trainer.
It would have been obvious to a PHOSITA prior to the effective filing date of the instant application to combine Pravong and Diebel. Pravong explains that it is desirable permit the angle of the top cover 52 with respect to the base 54 to be adjusted … [to] Id. art ¶ 53. Diebel teaches a “front cover can be folded into a stand to provide multiple viewing angles for the tablet, without needing to carry a separate standalone stand device.” A POSITA would therefore have been motivated to use the cover of Diebel to provide protection and to reduce the size of Pravong for portability while allowing multiple working angles to simulate a variety of different surgeries.
The limitations of claim 11 are disclosed for the reasons set forth above with regard to claim 10. Inserts, collapsible hinges 3, for placing the trainer in a standing position are disclosed by Pravong.  See, e.g., Fig. 1, ¶ 36. Pravong does not disclose “the third portion of the insert and the second portion of the insert define the work surface under the lid and under the support portion of the case.”  Pravong does disclose a work surface. “tray-receiving portion 60,” but that work surface is not defined by the collapsible hinges 3. Diebel teaches “engaging the distal portion of the insert with a lower end of the support portion to maintain the case in the standing position such that the third portion of the insert is between the lower end of the support portion of the case and a lower end of the lid when the case is in the standing position and the second portion of the insert is between the lower end of the lid and the lower end of the support portion of the case when the case is in the standing position and the third portion of the insert and the second portion of the insert define the work surface under the lid and under the support portion of the case.”  Diebel at Figs. 5B, 5E; col. 8 ll. 36-46. As shown in figures 5B and 5E the device is maintained in a standing position by the insert. Id. This position is maintained in part by a Id. Further, the second portion, panel 111, and third portion, panel 109, lie flat on the table where a work surface would be. 
Diebel would be combined with Pravong by including the foldable cover taught by Diebel  to both protect the surgical trainer and as a stand to be used in lieu of the base 2 and collapsible hinges 3 disclosed by Pravong. When assembled the potions of the cover now serving as the base would perform the same functions as the base of Pravong, including the “tray receiving portion 60” positioned under the opening in the top of Pravong’s surgical trainer.
It would have been obvious to a PHOSITA prior to the effective filing date of the instant application to combine Pravong and Diebel. Pravong explains that it is desirable permit the angle of the top cover 52 with respect to the base 54 to be adjusted … [to] advantageously simulates a patient in a Trendelenburg or reverse Trendelenburg position.” Pravong at ¶ 63. Pravong also emphasizes the desirability for an “unassembled trainer 50 has a reduced height that makes for easier portability.” Id. art ¶ 53. Diebel teaches a “front cover can be folded into a stand to provide multiple viewing angles for the tablet, without needing to carry a separate standalone stand device.” A POSITA would therefore have been motivated to use the cover of Diebel to provide protection and to reduce the size of Pravong for portability while allowing multiple working angles to simulate a variety of different surgeries.
The limitations of claim 12 are disclosed for the reasons set forth above with regard to claim 11. Pravong does not disclose the limitation of claim 12 “contacting the second portion of the insert and the third portion of the insert with a desktop, a tabletop, or a countertop when the case is in the standing position and prior to placing the board on the work surface,” but this limitation is taught by Diebel. Diebel at Figs. 5B, 5E; col. 8 ll. 36-46. As shown in Diebel Fig. 5E, two portions of the insert are in contact with a tabletop: “[p]anels 109 and 111 lie flat on the surface (e.g., table). Panel 111 angled with respect to panels 109 and 111, and is held in place by bump 204.” Diebel, Figs. 5B, 5E; col. 8 ll. 36-46.
Diebel would be combined with Pravong by including the foldable cover taught by Diebel  to both protect the surgical trainer and as a stand to be used in lieu of the base 2 and collapsible hinges 3 disclosed by Pravong. When assembled the portions of the cover now serving as the base would perform the same functions as the base of Pravong, including the “tray receiving portion 60” positioned under the opening in the top of Pravong’s surgical trainer.
It would have been obvious to a PHOSITA prior to the effective filing date of the instant application to combine Pravong and Diebel. Pravong explains that it is desirable permit the angle of the top cover 52 with respect to the base 54 to be adjusted … [to] advantageously simulates a patient in a Trendelenburg or reverse Trendelenburg position.” Pravong at ¶ 63. Pravong also emphasizes the desirability for an “unassembled trainer 50 has a reduced height that makes for easier portability.” Id. art ¶ 53. Diebel teaches a “front cover can be folded into a stand to provide multiple viewing angles for the tablet, without needing to carry a separate standalone stand device.” A POSITA would therefore have been motivated to use the cover of Diebel to provide protection and to reduce the size of Pravong for portability while allowing multiple working angles to simulate a variety of different surgeries.
Claims 13-14:
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pravong in view of Diebel and further in view of U.S. Patent Publication No. 2016/0140876 (“Jabbour”). Jabbour was published May 19, 2016 and is therefore prior art under 35 U.S.C. 102(a)(1).
The limitations of claim 13 are disclosed for the reasons set forth above with regard to claim 11. Pravong discloses the use of a camera and monitor 4. Pravong at ¶¶ 36, 44, 52 (“A video display monitor 62 that is hinged to the top cover 52 is shown in a closed orientation in FIGS. 12 and 13 and in an open orientation in FIGS. 1, 21 and 22. The video monitor 62 is connectable to a variety of visual systems for delivering an image to the monitor. For example, … a mobile computing device to provide an image to the user.”) Pravong does not disclose the limitation of claim 12 “mounting an electronic device on the body … to position a camera sensor of the electronic device over the opening.”  Jabbour teaches “mounting an electronic device on a ledge of the body while the case is in the standing position to position a camera sensor of the electronic device over the opening.” Jabbour at ¶ 29-30.  (“In a preferred embodiment, a smartphone 16 can be used as a camera. A trainee or examinee positions the smartphone 16 (which includes tablets or other cameras capable of transmitting an image to another monitor) on top of the top surface 10 such that the smartphone's 16 camera lens points through a hole 14. A stand 17 can be used to help position or angle the smartphone 16.”), ¶ 40 (“In a preferred embodiment, a smartphone 16 is used as the camera, and it is positioned on a stand 17.”) The stand 17 provides a ledge used to position the camera.
Pravong discloses the limitation of claim 13 “generating an image of the board on a display of the electronic device … while the case is in the standing position.”  Pravong at after the electronic device is mounted on the body.”  Jabbour teaches “generating an image of the board on a display of the electronic device after the electronic device is mounted on the body while the case is in the standing position.” Jabbour at ¶ 29-30.  (“In one embodiment, the smartphone 16 displays the image seen by its camera on the smartphone's display. In such embodiments, a trainee or examinee will watch the smartphone's 16 display while manipulating the one or more graspers 15 inside the laparoscopic surgery training kit.“) 
To render claim 13 obvious Pravong and Diebel are combined as explained in relation to claim 11. Jabbour is further added to teach that a camera or smartphone may be used to observe the practice procedure through the large opening 7 of Pravong and that a stand with a ledge may be incorporated into the body of Pravong to hold the camera or smartphone. 
It would have been obvious to a PHOSITA prior to the effective date of the instant application combine this teaching of Jabbour with Pravong.  Both Jabbour and Pravong disclose laparoscopic surgical trainers where practice activity is intended to be viewed on a screen from a camera feed. Pravong ¶ 52; Jabbour at ¶ 29-30. Jabbour explains that “[i]n laparoscope surgeries performed on a human, the display screen that the surgeon views will generally not be on top of the patient's torso. Instead, the surgeon will view a display screen separated from the patient, and usually at eye level. Therefore, in a preferred embodiment of 
The limitations of claim 14 are disclosed for the reasons set forth above with regard to claim 13. Pravong discloses “recording motion of the first tool over the board via the camera sensor and displaying the motion of the first tool over the board via the display … while the case is in the standing position.” Pravong at Figs 1, 12; ¶¶ 36, 44, 52 (“A video display monitor 62 that is hinged to the top cover 52 is shown in a closed orientation in FIGS. 12 and 13 and in an open orientation in FIGS. 1, 21 and 22. The video monitor 62 is connectable to a variety of visual systems for delivering an image to the monitor. For example, … a mobile computing device to provide an image to the user.”) Pravong does not disclose the limitation of claim 14 “while the electronic device is mounted on the body.” Jabbour teaches 12 “recording motion of the first tool over the board via the camera sensor and displaying the motion of the first tool over the board via the display while the electronic device is mounted on the body while the case is in the standing position.”  
To render claims 14 obvious Pravong and Diebel are combined as explained in relation to claims 11. Jabbour is further added to teach that a camera or smartphone may be used to record and observe the practice procedure through the large opening 7 of Pravong. 
It would have been obvious to a PHOSITA prior to the effective date of the instant application combine this teaching of Jabbour with Pravong.  Both Jabbour and Pravong disclose laparoscopic surgical trainers where practice activity is intended to be viewed on a screen from a camera feed. Pravong ¶ 52; Jabbour at ¶ 29-30. Jabbour explains that “[i]n laparoscope surgeries performed on a human, the display screen that the surgeon views will generally not be on top of the patient's torso. Instead, the surgeon will view a display screen separated from the patient, and usually at eye level. Therefore, in a preferred embodiment of the invention, a trainee or examinee will operatively link the smartphone with a television, monitor, or other display screen.” Therefore a POSITA would be motivated to use the setup described in Jabbour to better simulate actual surgery. Alternatively, a PHOSITA would be motivated to use Jabbour’s teaching of use of a smartphone only for the camera and display to save on the cost of providing a camera and a display with the laparoscopic trainer.
Claims 15 and 18:
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pravong in view of PCT Publication WO2017/173520 A1 (“Gmeiner”). Gmeiner was published Oct. 12, 2017 and Filed June 2, 2016. Gmeiner is therefore prior art under 35 U.S.C. 102(a)(1) and 102(a)(2). 
The preamble of claim 15 “A kit for developing fine motor skills applicable to surgical operations” is disclosed by Pravong. Pravong at ¶ 2 (“This application is generally related to surgical training tools, and in particular, to simulators for teaching and practicing 
The limitation of claim 15 “a case having a lid that is moveably connected to a support portion such that the case is moveable between a closed position to an open position” is disclosed by Pravong. Pravong at ¶¶ 6, 36, 51, 61, 63. Pravong describes a top cover that is moveable using a variety of different hinges or legs to open the case. See e.g.  Pravong at ¶ 36 (“FIG. 1 shows one embodiment of the disclosed portable pelvic/laparoscopic trainer, comprising a torso-shaped top cover 1, which is connected to a bottom plate or base 2 through collapsible hinges 3.”)
The limitation of claim 15 “the lid of the case and the support portion of the case being moveable to extend away from each other at an angle to engage a work surface to position the case in a standing position while the case is in the open position” is disclosed by Pravong. Pravong at ¶¶ 6, 36, 51, 61, 63. Pravong describes a top cover that is moveable using a variety of different hinges or legs to open the case. See e.g.  Pravong at ¶ 36 (“FIG. 1 shows one embodiment of the disclosed portable pelvic/laparoscopic trainer, comprising a torso-shaped top cover 1, which is connected to a bottom plate or base 2 through collapsible hinges 3.”) The hinges begin in a closed position and extend away from eachother at an angle ranging from 0 to 180 degrees while engaging a work surface and positioning the case in a standing position. The case is in an open position throughout the extension of the hinges.
The limitation of claim 15 “a body being retained by the support portion of the case, the body having an opening” is disclosed by Pravong. Pravong at ¶ 6, 37, 54-55; Figs. 1, 12, 17, 21.  As “shown in FIG. 1 is one embodiment of an insert 5 that fits into an 
The limitation of claim 15 “a board removably positionable in the opening of the body to cover the opening when positioned in the opening and expose the opening when removed from the opening” is disclosed by Pravong. Pravong at ¶ 6, 37, 54-55; Figs. 1, 12, 17, 21. Pravong discloses a variety of inserts to be used for practicing surgery that may be housed in an opening in the top cover. Pravong states “[t]he encasement houses a removable insert material that simulates human tissue. The insert material is disposed between the top portion and the bottom portion of the first insert providing a penetrable tissue simulation region for accessing the internal cavity.” Pravong at ¶6. Further as “shown in FIG. 1 is one embodiment of an insert 5 that fits into an opening in the top cover 1. In this embodiment, the insert 5 has … one large opening 7, into which a hand-access device, single-site device or tissue simulation region may be inserted.” Pravong at ¶ 37. The removable insert covers the opening when inserted in the opening and exposes an opening when removed. For example, insert 5 covers opening 9. Alternatively, insert 5 contains large opening 7 which is removably covered by a “tissue simulation region” (¶ [0037]).
Pravong does not disclose the limitation of claim 15 “the board having a plurality of annular structures and holes,” but Gmeiner teaches boards having annular structures and holes. Gmeiner at Figs. 11-12, ¶ 94-95.
Pravong discloses “the first elongated member being retainable within the case when the case is in the closed position.” See, e.g. Fig. 1. Pravong’s surgical trainer is illustrated in Figure 1 as having a top cover 1 and base 3.  The surgical trainer collapses for 
Pravong does not disclose the limitation of claim 15 “a first elongated member that is passable through the annular structures.” Gmeiner teaches “a first elongated member that is passable through the annular structures.” Gmeiner at Fig. 11, ¶ 94. In Figure 11 Gmeiner shows “a guide training feature having threaded eyebolts, such as plurality of loop surgical task features 113… for facilitating training manipulation of at least one simulated elongated tissue feature therethrough.” As shown in Fig. 11, two pairs of tweezers are used to move the “simulated elongated tissue feature” through the “plurality of loop surgical task features 113.” Id. 
Pravong discloses the limitation of claim 15 “the plurality of members being retainable within the case when the case is in the closed position.”  See, e.g. Fig. 1. Pravong’s surgical trainer is illustrated in Figure 1 as having a top cover 1 and base 3.  The surgical trainer collapses for easier portability but space remains between the top cover 1 and base 3 where a plurality of members, such as the pins taught in Gmeiner, are capable of being housed. Pravong at ¶ 53.
Pravong does not disclose the limitation of claim 15 “a plurality of members that are removably positionable within the holes of the board.” Gmeiner teaches “a plurality of members that are removably positionable within the holes of the board.”  Gmeiner at Fig. 12, ¶ 95. In Figure 12 Gmeiner shows “a target training feature having pin holders … The plurality of pin surgical task features 112 comprises a plurality of pin holders 114 for accommodating a plurality of targets.” Id.
The limitation of claim 15 “the board being sized and configured to be positionable on the work surface under the lid and under the support portion of the case when the case is moved to the standing position via motion of the lid relative to the support portion such that the board is viewable through the opening of the body when the board is on the work surface under the lid and under the support portion of the case” is disclosed by Pravong. Pravong at ¶ 51; Figs. 12, 21. As explained by Pravong:
Various tools and techniques may be used to penetrate the top cover 52 to perform mock procedures on model organs placed between the top cover 52 and the base 54. The base 54 includes a tray (not shown) for holding simulated or live tissue. The tray is placed in a tray-receiving portion 60 of the base 54. The tray-receiving portion 60 of the base 54 includes frame-like elements for holding the tray in place. To help retain simulated or live organs on the base, a clip attached to a retractable wire is provided at locations 61.
Pravong at ¶ 51. Figure 12, for example, shows the surgical trainer 50 in a standing position with the tray-receiving portion, which may be visible through an opening 9 in top cover 1. See Pravong at Fig. 2, ¶ 38.
Pravong and Gmeiner would be combined by replacing a tray with simulated tissue with a board having the structures pictured in Figures 11 and 12 of Gmeiner for placement in the tray receiving portion 60 of base 54. 
It would have been obvious to a POSITA to combine Pravong and Gmeiner prior to the effective date of the instant application because Pravong was designed to accommodate different types of trays for surgical exercises. Further, Gmeiner teaches that it is useful for a surgical simulator to include both “simple surgical task portion and a complex surgical task portion.” Gmeiner at ¶ 93, Fig. 10. Gmeiner also teaches that it is desirable to have a single device that can be used with a simple surgical task board such as those shown in figures 11 and 12 and for practice with simulated tissue. Id.
The limitations of claim 18 are disclosed or taught for the reasons stated above regarding claim 15. The limitation of claim 18 “an insert that is retainable on an inner surface of the lid, the insert being extendable from the inner surface of the lid when the case is in the open position to adjust the insert between a stowed position and a support position” is disclosed by Pravong. Pravong at ¶ 6, 36, 53, 63; Figs. 1, 12, 17, 21. For example, Figure 1 shows “a torso-shaped top cover 1, which is connected to a bottom plate or base 2 through collapsible hinges 3.” Pravong at Fig. 1; ¶36. The hinges extend from a folded position to a straight position to support the opened case.
Pravong and Gmeiner would be combined by replacing a tray with simulated tissue with a board having the structures pictured in Figures 11 and 12 of Gmeiner for placement in the tray receiving portion 60 of base 54. 
It would have been obvious to a POSITA to combine Pravong and Gmeiner prior to the effective date of the instant application because Pravong was designed to accommodate different types of trays for surgical exercises. Further, Gmeiner teaches that it is useful for a surgical simulator to include both “simple surgical task portion and a complex surgical task portion.” Gmeiner at ¶ 93, Fig. 10. Gmeiner also teaches that it is desirable to have a single device that can be used with a simple surgical task board such as those shown in figures 11 and 12 and for practice with simulated tissue. Id.
Claims 16-17:
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pravong in view of Gmeiner and further in view of US Patent Pub. No. 2008/0064017 (“Grundmeyer.”) Grundmeyer was published March 13, 2008 and is therefore prior art under 35 U.S.C. 102(a)(1).
Claim 16 is disclosed or taught for the reasons set forth above with regard to claim 15. Pravong does not expressly teach the limitation of claim 16 “a first tool that is retainable within the case in a recess defined in the body when the case is in a closed position,” but Grundmeyer teaches this limitation. Fig. 2, ¶ 23. In figure 2 Grundmeyer shows that within suture training device 10 “[s]torage tray 20 is supported within frame 16 by base plate 24.”  Id. Storage tray 20 is a recess defined within the body of a case and houses a number of surgical instruments 22.
Pravong discloses the limitation of claim 16 “the first tool being positionable over the board on the work surface via a side opening defined by the lid and the support portion when the case is in the standing position so that the first tool is moveable over the board to manipulate.” Pravong at Figs. 12, 17, 20; ¶¶ 37, 46, 47, 51, 62. Figure 17 shows an embodiment that includes “sphincter insert 116 is insertable into the aperture 110 of the leg 106 and includes an aperture 118 coaxial with the plate aperture 110.” Pravong ¶ 62.  Aperture 118 is a first side opening defined by the lid and the support portion of the case.  Pravong teaches that a tool may be inserted through side aperture 118 to remove an object, artificial tumors 124, while surgical trainer 50 is in an extended, standing position. Further, Pravong teaches that a board made of a tray housing simulated tissue may be placed on a work surface, “tray-receiving portion 60 of the base 54.” Pravong at Fig. 12, ¶51. Pravong does not disclose “the first elongated member,”
The embodiments of Pravong, Gmeiner, and Grundmeyer would be combined as follows to render claim 16 obvious. The side opening 106 of Figure 17 would be added to the surgical trainer of claim 1. The tray-receiving portion 60 expressly discussed in the context of figure 12 of Pravong provides the location to place a board with the features described in figures 11 and 12 of Gmeiner. Finally, a storage tray 20 for housing surgical instruments, like the one taught in Grundmeyer would be added to the surgical trainer of Pravong.
It would have been obvious to a POSITA to combine Pravong and Gmeiner prior to the effective date of the instant application because Pravong was designed to accommodate different types of trays for surgical exercises. Further, Gmeiner teaches that it is useful for a surgical simulator to include both “simple surgical task portion and a complex surgical task portion.” Gmeiner at ¶ 93, Fig. 10. Gmeiner also teaches that it is desirable to have a single device that can be used with a simple surgical task board such as those shown in figures 11 and 12 and for practice with simulated tissue. Id. It would also have been obvious to a POSITA to combine Pravong and Gmeiner prior to the effective date of the instant application because Pravong discloses easy portability as a goal of the surgical trainer. Pravong at ¶ 36, 63. A surgical trainer designed to house the instruments needed to be used during operation is more portable than having to separately carry the instruments, so a POSITA would be motivated to use the disclosure in Grundmeyer to further enhance the portability of the system in Pravong.
Claim 17 is disclosed or taught for the reasons set forth above with regard to claim 15. Pravong does not expressly teach the limitation of claim 17 “a second tool that is retainable within the case when the case is in a closed position” but Grundmeyer teaches Id. Storage tray 20 houses a number of surgical instruments 22.
Pravong discloses “the first tool being positionable over the board on the work surface via a side opening defined by the lid and the support portion when the case is in the standing position so that the first tool is moveable over the board to manipulate” as explained above regarding claim 16. Pravong does not disclose “a first member of the plurality of members to move the first member from a first hole in the board to a second hole in the board,” but this limitation is taught by Gmeiner.  Gmeiner at Fig. 12, ¶ 95. In Figure 12 Gmeiner shows “a target training feature having pin holders … The plurality of pin surgical task features 112 comprises a plurality of pin holders 114 for accommodating a plurality of targets.” Id. Figure 12 specifically shows pins 112 that are moveable between a series of holes on a board by a pair of tweezers 140.
The embodiments of Pravong, Gmeiner, and Grundmeyer would be combined as follows to render claim 17 obvious. The side opening 106 of Figure 17 would be added to the surgical trainer of claim 1. The tray-receiving portion 60 expressly discussed in the context of figure 12 of Pravong provides the location to place a board with the features described in figures 11 and 12 of Gmeiner. Finally, a storage tray 20 for housing surgical instruments, like the one taught in Grundmeyer would be added to the surgical trainer of Pravong.
It would have been obvious to a POSITA to combine Pravong and Gmeiner prior to the effective date of the instant application because Pravong was designed to accommodate different types of trays for surgical exercises. Further, Gmeiner teaches that it is useful for a Id. It would also have been obvious to a POSITA to combine Pravong and Gmeiner prior to the effective date of the instant application because Pravong discloses easy portability as a goal of the surgical trainer. Pravong at ¶ 36, 63. A surgical trainer designed to house the instruments needed to be used during operation is more portable than having to separately carry the instruments, so a POSITA would be motivated to use the disclosure in Grundmeyer to further enhance the portability of the system in Pravong.
Claims 19-20:
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pravong in view of Gmeiner and further in view of Diebel.
The limitations of claim 19 are disclosed for the reasons set forth above with regard to claim 18. Pravong does not disclose an insert arranged as described in claim 19, but Diebel teaches claim 19 “wherein the insert has a first portion retained on the inner surface of the lid, a second portion, a third portion, and a distal portion, a first fold being defined between the first portion of the insert and a second portion of the insert, a second fold being defined between the second portion of the insert and the third portion of the insert, the distal portion being configured to engage a lower end of the support portion of the case when the case is in the standing position, the third portion of the insert being between the second portion of the insert and the distal portion of the insert.” Diebel discloses an insert with three portions as “three panels 109, 111, and 113.” See, e.g. See, e.g. Id. at Figs. 5B, 5E, col 6, ll. 8-16.  Panel 109, 111, and 113 of Diebel are designed to be adjusted in a multitude of ways, including at times moving panel 109 away from panel 113, based on movement of the first and second hinges 104 and 106. See, e.g., Diebel at Figs. 5A-E, col. 8 ll.13-21.  As shown in figures 5B and 5E the device is maintained in a standing position by the insert. Id. This position is maintained in part by a distal portion of the insert, 109, is engaged with the lower end of the support portion. Id. 
Diebel may be combined with Pravong by including the foldable cover taught by Diebel  to both protect the surgical trainer and as a stand to be used in lieu of the base 2 and collapsible hinges 3 disclosed by Pravong. When assembled the portions of the cover now serving as the base would perform the same functions as the base of Pravong, including the “tray receiving portion 60” positioned under the opening in the top of Pravong’s surgical trainer.
It would have been obvious to a PHOSITA prior to the effective filing date of the instant application to combine Pravong and Diebel. Pravong explains that it is desirable permit the angle of the top cover 52 with respect to the base 54 to be adjusted … [to] advantageously simulates a patient in a Trendelenburg or reverse Trendelenburg position.” Pravong at ¶ 63. Pravong also emphasizes the desirability for an “unassembled trainer 50 has a reduced height that makes for easier portability.” Id. art ¶ 53. Diebel teaches a “front cover can be folded into a stand to provide multiple viewing angles for the tablet, without needing to carry a separate standalone stand device.” A POSITA would therefore have been motivated to use the cover of Diebel to provide protection and to reduce the size of Pravong 
The limitations of claim 20 are disclosed for the reasons set forth above with regard to claim 18. Pravong does not disclose an insert arranged as described in claim 20, but Diebel teaches claim 20 “wherein the second portion is moveable relative to the first portion of the insert via the first fold and the third portion of the insert is moveable relative to the second portion of the insert via the second fold, the first and second folds configured such that the distal portion is positionable to engage the lower end of the support portion of the case when the case is in the standing position and the second portion of the insert and the third portion of the insert are between the lower end of the support portion of the case and a lower end of the lid to define the work surface when the case is in the standing position and the insert is moved to the support position. Diebel discloses an insert with three portions as “three panels 109, 111, and 113.” See, e.g. Diebel at Fig. 1, col 6, ll. 8-16. These three portions are connected by two folds, hinges 104 and 106. See, e.g. Id. at Figs. 5B, 5E, col 6, ll. 8-16.  Panel 109, 111, and 113 of Diebel are designed to be adjusted in a multitude of ways, including at times moving panel 109 away from panel 113, based on movement of the first and second hinges 104 and 106. See, e.g., Diebel at Figs. 5A-E, col. 8 ll.13-21.  As shown in figures 5B and 5E the device is maintained in a standing position by the insert. Id. This position is maintained in part by a distal portion of the insert, 109, is engaged with the lower end of the support portion. Id. Further, the second portion, panel 111, and third portion, panel 109, lie flat on the table where a work surface would be.
Pravong does not disclose an insert arranged as described in claim 20, but Diebel teaches claim 20 “adjusting the insert so that a distal portion of the insert is moved away from a first portion of the insert that is positioned on the inner surface of the lid via motion of a second portion of the insert about a first fold defined between the first portion of the insert and the second portion of the insert and via motion of a third portion of the insert about a second fold defined between the second portion of the insert and a third portion of the insert.” Diebel discloses an insert with three portions as “three panels 109, 111, and 113.” See, e.g. Diebel at Fig. 1, col 6, ll. 8-16. These three portions are connected by two folds, hinges 104 and 106. See, e.g. Id. at Figs. 5B, 5E, col 6, ll. 8-16.  Panel 109, 111, and 113 of Diebel are designed to be adjusted in a multitude of ways, including at times moving panel 109 away from panel 113, based on movement of the first and second hinges 104 and 106. See, e.g., Diebel at Figs. 5A-E, col. 8 ll.13-21.  
Pravong does not disclose an insert arranged as described in claim 20, but Diebel teaches claim 20 “engaging the distal portion of the insert with a lower end of the support portion to maintain the case in the standing position such that the third portion of the insert is between the lower end of the support portion of the case and a lower end of the lid when the case is in the standing position and the second portion of the insert is between the lower end of the lid and the lower end of the support portion of the case when the case is in the standing position and the third portion of the insert and the second portion of the insert define the work surface under the lid and under the support portion of the case.  Diebel at Figs. 5B, 5E; col. 8 ll. 36-46. As shown in figures 5B and 5E the device is maintained in a standing position by the insert. Id. This position is maintained in part by a distal portion of the insert, 109, is engaged with the lower end of the support portion. Id.
Diebel may be combined with Pravong by including the foldable cover taught by Diebel  to both protect the surgical trainer and as a stand to be used in lieu of the base 2 and collapsible hinges 3 disclosed by Pravong. When assembled the portions of the cover now serving as the base would perform the same functions as the base of Pravong, including the “tray receiving portion 60” positioned under the opening in the top of Pravong’s surgical trainer.
It would have been obvious to a PHOSITA prior to the effective filing date of the instant application to combine Pravong and Diebel. Pravong explains that it is desirable permit the angle of the top cover 52 with respect to the base 54 to be adjusted … [to] advantageously simulates a patient in a Trendelenburg or reverse Trendelenburg position.” Pravong at ¶ 63. Pravong also emphasizes the desirability for an “unassembled trainer 50 has a reduced height that makes for easier portability.” Id. art ¶ 53. Diebel teaches a “front cover can be folded into a stand to provide multiple viewing angles for the tablet, without needing to carry a separate standalone stand device.” A POSITA would therefore have been motivated to use the cover of Diebel to provide protection and to reduce the size of Pravong for portability while allowing multiple working angles to simulate a variety of different surgeries.
Response to Arguments
Applicants amendments to claims 5, 16 and 17 resolved prior rejections under 35 U.S.C. 112(b).
Applicant’s arguments with respect to rejections of claim 1-14 under 35 U.S.C. 101 have been considered but are not persuasive. Additional explanations and recitations have been provided with respect to the newly amended claim limitations. The claims are a See also MPEP 2106.04(a)(2)II) as they similarly cover a method for playing a type of game, albeit one that may improve surgical skills, using general and known objects such as a lid, a case, a board, and a tool. Further, per MPEP 2106.05(c) if a claim fails the Alice/Mayo test for subject matter eligibility, then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) (“[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an ‘inventive concept.’”) 
Applicant’s arguments with respect to 35 U.S.C. 103 for claim(s) 1-20 have been considered but are moot because the new ground of rejection. Additional explanations and recitations have been provided with respect to the newly amended claim limitations. 
As explained in the section regarding 103, “a board” could encompass either insert 5 which is removable from opening 9 or a tissue simulation region which is removable from large opening 7.
As a general rule, the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’”  TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008).  “The exceptions to this rule are extremely limited:  a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’”  Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (internal quotation marks and  citation  omitted).    “The  subsequent  use  of  definite  articles ‘the’ or ‘said’ in a claim to refer back to the same claim  term  does  not  change  the  general  plural  rule,  but  simply  reinvokes  that  non-singular  meaning.”    Id.  An Id. at 1342-43. To the extent applicant intends to limit the meaning of “a board” to mean only a single board, the claims must be updated to necessitate a departure from the rule.
The combination of Diebel and Pravong disclose the limitations recited in claims 8-12. Diebel discloses an adjustable insert with three panels 109, 111, and 113 and two hinges 104, 106, which may be manipulated as set forth in the claims and as explained above. Pravong discloses a top cover 1 designed to house an insert 5 and containing a recess to hold monitor 4 in support of the goal of portability, and storage in a low profile orientation (Pravong Figs. 1-2, ¶ [0036]). A person of ordinary skill in the art would therefore be motivated to combine the insert/stand of Diebel by attaching it to under the top cover of Pravong to further the goal of portability and maintaining a low profile. Further with regard to claims 8 and 9 the hinges of Pravong meet the requirements for the insert as explained above and are under the top cover 1 or Pravong.
Claims 15-20 are similarly rejected as Pravong teaches a board that may be inserted and removed from an opening as explained above as well as a board that is positioned on tray receiving portion 60, which is located underneath hinges 3 and top cover 1.
Again, as explained above with regard to claims 8-12, the combination of Diebel and Pravong disclose the limitations of claims 18-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.V.J./Examiner, Art Unit 4155                                                                                                                                                                                                        
4/6/2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715